295 S.W.3d 224 (2009)
STATE of Missouri, Respondent,
v.
Cornelius D. RODGERS, Defendant/Appellant.
No. ED 92659.
Missouri Court of Appeals, Eastern District, Division Two.
October 20, 2009.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent.
Ellen H. Flottman, Columbia, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Cornelius D. Rodgers appeals from the trial court's judgment entered upon a jury verdict finding him guilty of robbery in the first degree and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no plain error. State v. Roper, 136 S.W.3d 891, 900 (Mo.App. W.D.2004); Rule 30.20.[1] An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.